     Case 2:20-mj-02585-DUTY Document 3-1 Filed 06/08/20 Page 1 of 5 Page ID #:4



A091(Rev.11/11) CnminalComplaint


                                    UNITED STATES DISTRICT COURT
                                                             for the
                                                 Northern District of California

                  United States of America
                              v.                                ~                   ~ — ^7 ~ ~7 Z v
                                                                        Case No. 2 C:
                         Xin Wang                               ~



                        Defendant(sJ
                                                                                                   2a~Jo~S~
                                              CRIMINAL COMPLAINT
        I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the dates) of                 March 26, 2019               in the county of           San Francisco           in the
     Northern         District of         California        ,the defendants) violated:

           Code Section                                                   Offense Description
18 U.S.C. § 1546(a)                          Fraud and misuse of visas, permits, and other documents




        This criminal complaint is based on these facts:


See Affidavit.




           Continued on the attached sheet.

                                                                                            /s Patrick Fogerty
                                                                                           Complainant's srgrrature

                                                                                    FBI Special Agent Patrick Fogerty


Sworn to before me and signed in my presence.


Date:            06/07/2020
                                                                                              ✓uuge s e~ignu~ure


City and state:                     San Francisco, CA                              Laurel Beeler, U.S. Magistrate Judge
                                                                                           Printed name and title
Case 2:20-mj-02585-DUTY Document 3-1 Filed 06/08/20 Page 2 of 5 Page ID #:5




        AFFIDAVIT PRESENTED IN SUPPORT FOR A CRIMINAL COMPLAINT
         I,Patrick Fogerty, Special Agent of the Federal Bureau of Investigation ("FBI"), being
 duly sworn, hereby declare as follows:

                       INTRODUCTION AND AGENT BACKGROUND

         1.     This affidavit is presented in support of a criminal complaint charging WANG
 XIN ("Wang") with the crime of visa fraud, in violation of Title 18, United States Code, Section
 1546(a).
        2.      I am an "investigative or law enforcement officer of the United States" within the
 meaning of Section 2510(7) of Title 18, United States Code, that is, an officer of the United
 States who is empowered by law to conduct investigations of, and to make arrests for, offenses
 enumerated in Title 18, United States Code, Section 1546.
        3.      I have been employed as a Special Agent of the FBI since January 2019 and am
 currently assigned to the San Francisco Division. In my capacity as a Special Agent, I have
 received training in, and my duties include the investigation of, violations offederal criminal
 law, including matters related to acting as an illegal agent of a foreign government and
 counterintelligence-related offenses.
        4.      The facts set forth in this affidavit are based upon the following: my own
 investigation; information obtained from other law enforcement agencies; my review of
 documents and records related to this investigation; oral and written communications with others
 who have personal knowledge of the events and circumstances described herein; review of
 public information, including information available on the Internet; and my experience and
 background as a Special Agent of the FBI. Because this affidavit is being submitted for the
 limited purpose of securing a criminal complaint, I have not included every fact known to me
 concerning this investigation. I have set forth only the facts that I believe are necessary to
 establish probable cause to believe that violations of U.S. law occurred. Also, where I refer to
 conversations and events, I often refer to them in substance and in relevant part rather than in
 their entirety or verbatim, and figures and calculations set forth in this affidavit are approximate,
 unless otherwise noted.
Case 2:20-mj-02585-DUTY Document 3-1 Filed 06/08/20 Page 3 of 5 Page ID #:6




                                    APPLICABLE STATUTE

                The FBI is investigating alleged violations of Title 18, United States Code,
  1546(a), Fraud and Misuse of Visas, Permits, and Other Documents, which states in part:
         Whoever knowingly forges, counterfeits, alters, or falsely makes any immigrant
         or nonimmigrant visa, permit, border crossing card, alien registration receipt card,
        or other document prescribed by statute or regulation for entry into or as evidence
        of authorized stay or employment in the United States, or utters, uses, attempts to
         use, possesses, obtains, accepts, or receives any such visa, permit, border crossing
        card, alien registration receipt card, or other document prescribed by statute or
        regulation for entry into or as evidence of authorized stay or employment in the
        United States, knowing it to be forged, counterfeited, altered, or falsely made, or
        to have been procured by means of any false claim or statement, or to have been
        otherwise procured by fraud or unlawfully obtained; or .. .

        Whoever knowingly makes under oath, or as permitted under penalty of perjury
        under section 1746 oftitle 28, United States Code, knowingly subscribes as true,
        any false statement with respect to a material fact in any application, affidavit, or
        other document required by the immigration laws or regulations prescribed
        thereunder, or knowingly presents any such application, affidavit, or other
        document which contains any such false statement or which fails to contain any
        reasonable basis in law or fact—

        Shall be fined under this title or imprisoned not more than 25 years(ifthe offense
        was committed to facilitate an act of international terrorism (as defined in section
        2331 of this title)), 20 years (if the offense was committed to facilitate a drug
        trafficking crime(as defined in section 929(a)of this title)), 10 years(in the case
        of the first or second such offense, if the offense was not committed to facilitate
        such an act of international terrorism or a drug trafficking crime), or 15 years (in
        the case of any other offense), or both.
Case 2:20-mj-02585-DUTY Document 3-1 Filed 06/08/20 Page 4 of 5 Page ID #:7




                           FACTS SUPPORTING PROBABLE CAUSE

         6.      Based upon the information below, my training and experience, and the training
  and experience of agents and investigators involved in this investigation, I believe that there is
  probable cause to believe that Wang committed the crime of visa fraud in violation of Title 18,
  United States Code, Section 1546(a), when he submitted a visa application containing false
  statements and then entered the United States on the visa issued as a result ofthat application.
          7.     WANG was issued a multiple entry J1 non-immigrant visa on December 17,
  2018. The visa application stated that he was employed by the Air Force Military University and
  the purpose of his visit was to conduct research at the University of California, San Francisco
 (UCSF). In his visa application, he stated that he had previously served as an Associate Professor
  in Medicine in the Chinese Army, also known as the People's Liberation Army(PLA). His listed
  dates of service for the army were from September 1, 2002 through September 1, 2016. On
  March 26, 2019, WANG entered the United States through San Francisco International Airport.
         8.      On June 7, 2020, WANG was interviewed by Customs and Border Protection
 (CBP)at the Los Angeles International Airport upon at attempt to depart the United States for
  Tianjin, China. During this interview, he stated that he was currently a "Level 9"technician
  within the PLA, had received a scholarship from the China Scholarship Council and had received
  a stipend from the PLA while he was studying in the United States. In addition, WANG stated
  that he intentionally made false statements about his military service in his visa application in
  order to increase the likelihood that he would receive his J1 visa.
         9.      Based upon the foregoing, my training and experience, and the training and
 experience of agents and investigators involved in this investigation, I believe that there is
  probable cause to believe that WANG has committed the crime of fraud and misuse of visas in
  violation of Title 18, United States Code Section 1546(a).
                                      REQUEST FOR SEALING
         10.     Because this investigation is continuing, disclosure ofthe Complaint, this
 affidavit, and/or this application will jeopardize the progress of the investigation. Disclosure of
 the Complaint at this time would seriously jeopardize the investigation; as such, a disclosure
  would give the target an opportunity to destroy evidence, change patterns of behavior, notify
 confederates, or flee from prosecution. Accordingly, I request that the Court issue an order that
Case 2:20-mj-02585-DUTY Document 3-1 Filed 06/08/20 Page 5 of 5 Page ID #:8




  the Complaint and this affidavit in support of application for the Complaint, be filed under seal
  until further order of this Court.



                                                              /s Patrick Fogerty

                                                              Patrick Fogerty
                                                              Special Agent
                                                              Federal Bureau of Investigation

         to before me             y~f June, 2020.




                 LAUREL BEELER
 United States Magistrate Judge




                                                    4
